Citation Nr: 1432956	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in October 2012 to obtain an addendum opinion clarifying a June 2011 opinion (and addendum opinion later that same month).  Although the additional addendum opinion was obtained, the examiner continued to rely on an inadequate underlying basis (i.e., rationale) when disassociating the Veteran's claimed low back disorder from his military service.  Accordingly, still additional comment is needed concerning this determinative issue of causation.  So the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The June 2011 VA examination (also addendum later that same month), and even the November 2012 addendum obtained following and as a result of the Board's prior remand are inadequate for adjudicatory purposes.  In the June 2011 addendum opinion, the examiner relied on the absence of any documented treatment for nearly ten years after the Veteran's separation from service as reason for disassociating the Veteran's low back disorder from his service.  And the November 2012 opinion, by the same examiner, again relies, at least partly, on the mere absence of treatment until the early 1980's as reason for again concluding there is no relationship or correlation between the Veteran's low back disorder and his military service from November 1969 to November 1973.

This VA examiner also relied on an intervening fall the Veteran had from a roof in 1981, which was severe enough to fracture his wrist and injure his heel.  However, the record of that incident does not suggest additional injury to his low back.  

Despite that, the VA examiner then goes on to cite a letter from a private physician, Dr. Hankins, stating the Veteran had begun seeing him for low back pain in "early 1980", hence, presumably the reason for the VA examiner deducing that initial treatment was in the "early 1980's."  The VA examiner essentially surmised that the 1981 fall therefore had precipitated the Veteran's visit to Dr. Hankins, and thus that there is not a relationship between the Veteran's prior military service and his low back disorder owing to that intervening trauma.  But the evidence suggests the Veteran began seeing Dr. Hankins for treatment of his low back prior to that 1981 fall, namely, in early 1980 (as opposed to the "early 1980's").

In short, then, the November 2012 VA opinion appears to have relied on the lack of documented treatment after separation from service, as well as the premise that the post-service 1981 fall had resulted in injury to the Veteran's low back and in turn had caused him to initially seek medical care from Dr. Hankins, but this sequence of events is not supported by the actual evidence, so not borne out.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Again forward the claims file to the June 2011 VA compensation examiner (who also since twice has submitted addendum opinions, initially later in June 2011 and more recently in November 2012) for still further comment on the nature and the etiology of the Veteran's low back disorder.  If, for whatever reason, this examiner is no longer available to comment, then have someone else do it that is equally qualified.  But in this eventuality, it may require having the Veteran reexamined, although this is left to the designee's discretion as to whether another examination is needed.

Whoever designated is first asked to again identify all current low back disabilities, e.g., lumbosacral strain, degenerative joint disease, degenerative disc disease, etc.  All necessary diagnostic testing and evaluation needed to make this determination, including X-rays, should be performed.

For each current low back disability identified, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the disability incepted during the Veteran's military service from November 1969 to November 1973 or is otherwise related or attributable to his service, including especially to a fall from a telephone pole in December 1971 resulting in a diagnosis of lumbosacral strain.  

The examiner therefore is asked to review the claims file in its entirety prior to forming an opinion, and to support all rendered opinions with explanatory rationale (that is, with citation to specific evidence in the file).  While required to review the entire record, the examiner's attention is specifically directed to the following items of evidence:

a.  On December 2, 1971, the Veteran complained that his back hurt.  The diagnostic impression was lumbosacral strain.  He was to return to the clinic for follow up, but there is no indication that occurred.  

b.  His October 1973 separation examination did not contain a complaint or report of the December 1971 fall or of any injury to his back.

c.  An undated, self-insured, accident report from the mid-1980's notes a history of low back pain back to at least 1980.

d.  A letter from the Veteran's retired private physician, Dr. Hankins, indicating the Veteran's symptoms in 1980 (not the early 1980's, so prior to the 1981 fall) were consistent with a lumbar disc injury/subluxation, and that they would wax and wane throughout his life.

The examiner therefore is again asked to comment on the likelihood that the type of injury the Veteran sustained in service, even if no indication of post-service treatment until some 7 or so years after his service, could have resulted in the type of low back disability he now has.  To this end, the examiner is asked to consider the Veteran's lay statements that his low back has been painful and symptomatic ever since the December 1971 injury during his service, not just instead since the additional injuries to his wrist and heel in 1981, and is advised that the mere absence of documented treatment or complaints in the record prior to 1980 is not dispositive of the issue, although it is one factor in making this important determination of causation, just cannot be the only or sole factor if the examiner again disassociates all current low back disability from the Veteran's service.  

2.  Ensure compliance with this remand directive.  If the examiner's report does not include an adequate response to the specific question asked, it must be returned to the examiner for corrective action.  38 C.F.R. § 3.327(a).


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and allow them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



